Citation Nr: 0715583	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to an initial evaluation for anosmia, in 
excess of 10 percent from December 13, 1995, and compensable 
from January 12, 1999.

3.  Entitlement to an initial evaluation for hypogeusia, in 
excess of 10 percent from December 13, 1995, and compensable 
from January 12, 1999.

4.  Entitlement to an initial evaluation for orthostatic 
hypotension, in excess of 10 percent from December 13, 1995, 
and in excess of 30 percent from June 13, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974 and from November 1990 to October 1991.  He served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War during his second tour of duty from 1990 to 1991. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
indicate that the veteran currently has a right knee 
condition.  

2.  For the period from December 13, 1995 to January 11, 
1999, the veteran was in receipt of the maximum schedular 
evaluations for anosmia and hypogeusia, and these 
disabilities were not shown to present exceptional or unusual 
disability pictures to go beyond the rating schedule. 

3.  For the period from December 13, 1995, to June 12, 2002, 
the veteran's orthostatic hypotension did not result in 
occasional staggering. 

4.  For the period from January 12, 1999, the veteran's 
anosmia has not resulted in complete loss of a sense of 
smell.

5.  For the period from January 12, 1999, the veteran's 
hypogeusia has not resulted in complete loss of sense of 
taste. 

6.  For the period from June 13, 2002, the veteran has been 
in receipt of the maximum schedular evaluation for 
orthostatic hypotension, and this disability has not been 
shown to present an exceptional or unusual disability 
picture.


CONCLUSIONS OF LAW

1.  Service connection for a right knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The schedular criteria for an initial evaluation for 
anosmia in excess of 10 percent, from December 13, 1995, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.87b (Diagnostic Code 6275) (1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6275 
(2006).

3.  The schedular criteria for a compensable initial 
evaluation for anosmia from January 12, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87a, Diagnostic 
Code 6275 (2006).

4.  The schedular criteria for an initial evaluation for 
hypogeusia in excess of 10 percent, from December 13, 1995, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87b (Diagnostic Code 6276) 
(1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic 
Code 6276 (2006).

5.  The schedular criteria for a compensable initial 
evaluation for hypogeusia, from January 12, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87a, Diagnostic 
Code 6276 (2006).

6.  The schedular criteria for an initial evaluation for 
orthostatic hypotension in excess of 10 percent, from 
December 13, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87 
(Diagnostic Code 6204) (1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.87, Diagnostic Code 6204 (2006).

7.  The schedular criteria for an initial evaluation for 
orthostatic hypotension in excess of 30 percent, from June 
13, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.87, Diagnostic Code 6204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran contends that he injured his right knee trying to 
enter a truck during the Persian Gulf War.  The veteran has 
submitted no private medical records demonstrating he has a 
right knee condition.  VA treatment records are also negative 
for the claimed condition.  The veteran has not notified VA 
of any relevant outstanding VA treatment records that would 
demonstrate such a condition.

The Board recognizes the veteran's own assertions that he 
currently has a right knee condition, related to an inservice 
injury.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu, supra.  As a result, 
his own assertions do not constitute competent medical 
evidence that he now has the claimed condition.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


Initial Evaluations

The language in the criteria for rating diseases of the Ear 
and Other Sense Organs (including the rating criteria 
applicable to the veteran's initial evaluation claims, 
Diagnostic Codes 6204, 6275 and 6276) was revised, effective 
on June 10, 1999.  See 64 Fed. Reg. 25,202- 25,210 (1999) 
(May 11, 1999); Schedule for Rating Disabilities; Diseases of 
the Ear and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) 
(codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2006)).  
Revise cite (reduce).

The timing of the revisions requires the Board to consider 
the veteran's initial evaluation claims under the pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Anosmia and Hypogeusia

The Board finds that there was no material change in the 
applicable rating criteria for evaluating loss of sense of 
smell or loss of sense of taste.  The Board finds that the 
revised regulations have not changed the applicable criteria 
in a way which could alter the outcome of the veteran's 
claims.  

Under the previous criteria, Diagnostic Code 6275 provided 
that "[l]oss of sense of smell, complete" was 10 percent 
disabling.  Diagnostic Code 6276 provided that "[l]oss of 
sense of taste, complete" was 10 percent disabling.  A note 
following this section provided that an "[a]natomical or 
pathological basis [was] required for the ratings under 
diagnostic codes 6275 and 6276."  38 C.F.R. § 4.87b (1998).

Under the revised criteria, Diagnostic Code 6275 provides 
that "[s]ense of smell, complete loss" is 10 percent 
disabling.  Diagnostic Code 6276 provides that "[s]ense of 
taste, complete loss" is 10 percent disabling.  The note 
following these criteria provide that an "[e]valuation will 
be assigned under diagnostic codes 6275 or 6276 only if there 
is an anatomical or pathological basis for the condition."  
38 C.F.R. § 4.87a (2006).

Given the minor changes to the language used, the Board finds 
that no substantive change was made to Diagnostic Codes 6275 
or 6276.  Whether rating under the old or new version, 
complete loss of sense of smell or taste is required for a 
compensable rating.  Additionally, under both old and new 
regulations, an anatomical or pathological basis is required 
for a compensable rating.  Therefore, the Board concludes 
that neither the old or new regulations are more favorable.  
Although worded differently, they are the same. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for initial evaluations in excess of 10 
percent for anosmia and hypogeusia, for the period from 
December 13, 1995 to January 11, 1999.  The veteran is 
already at the highest possible evaluations (10 percent) for 
these disabilities.  Diagnostic Codes 6275 and 6276.  The 
Board has found no other applicable diagnostic codes that 
would provide a basis to increase either evaluation. 

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to either of the 
service-connected disabilities at issue, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board also finds that the preponderance of the evidence 
is against the veteran's claims for initial compensable 
evaluations for anosmia and hypogeusia, for the period from 
January 12, 1999.  The report of a January 12, 1999, VA 
examination provides a diagnosis of partial loss of sense and 
taste sensation.  Subsequently dated medical records are 
negative for complete loss of sense and taste.  Thus, the 
competent medical evidence dated January 12, 1999, and after 
is evidence against the veteran's claim. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to initial evaluations for 
anosmia or hypogeusia in excess of 10 percent, from December 
13, 1995, or compensable from January 12, 1999.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Orthostatic Hypotension

The Board finds that there was no material change in the 
applicable rating criteria for evaluating orthostatic 
hypotension.  The Board finds that the revised regulation has 
not changed the applicable criteria in a way which could 
alter the outcome of the veteran's claims.

Under the previous version of Diagnostic Code 6204 
(pertaining to chronic labyrinthitis) moderate symptoms, 
including tinnitus and occasional dizziness, warranted a 10 
percent evaluation.  The highest rating allowable, 30 
percent, required evidence of severe symptoms, including 
tinnitus, dizziness, and occasional staggering.  Diagnostic 
Code 6204 (1998).

Under the revised version of Diagnostic Code 6204, peripheral 
vestibular disorders are evaluated as 10 percent disabling 
when there is occasional dizziness.  The maximum schedular 
rating of 30 percent requires dizziness and occasional 
staggering.  Diagnostic Code 6204 (2006).

Given the minor changes to the language used, the Board finds 
that no substantive change was made to Diagnostic Code 6204.  
Whether rating under the old or new version, occasional 
staggering is required for a 30 percent evaluation.  
Therefore, the Board concludes that neither the old or new 
regulation is more favorable.  Although worded differently, 
they are the same.

The Board also notes that, during the pendency of this 
appeal, VA issued new regulations at 38 C.F.R. § 4.87 that 
evaluated disabilities associated with diseases of the ear.  
See 68 Fed. Reg. 25823 (May 14, 2003).  However, the only 
substantive changes to 38 C.F.R. § 4.87 made in May 2003 
concerned the evaluation of tinnitus under Diagnostic Code 
6260.  As the changes at 38 C.F.R. § 4.87 do not affect the 
criteria to evaluate the veteran's dizziness, a determination 
regarding the applicability of both the old and new rating 
criteria to the current claim is not required.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation in 
excess of 10 percent for orthostatic hypotension, for the 
period from December 13, 1995 to June 12, 2002.  The report 
of a January 1996 VA examination notes that the veteran 
complained of dizziness but no vertigo was associated with 
it.  The assessment was orthostatic hypotension.  The report 
of a January 1999 VA examination provides a diagnosis of 
episodic dizziness.  Other medical records dated during the 
relevant period are negative for occasional staggering.  
Thus, the competent medical evidence dated from December 13, 
1995 to June 11, 2002 is evidence against the veteran's 
claim. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for orthostatic hypotension, from June 13, 2002.  The 
veteran is already at the highest possible evaluations (30 
percent) for this disability.  The Board has found no other 
applicable diagnostic code that would provide a basis to 
increase the evaluation.  Diagnostic Code 6204.

Once again, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an initial evaluation for 
orthostatic hypotension in excess of 10 percent from December 
13, 1995, or in excess of 30 percent from June 13, 2002.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in February 2003, September 
2003, May 2004 and December 2004; rating decisions dated in 
July 2002 and July 2004; statements of the case dated in 
February 2003 and December 2004; and supplemental statements 
of the case dated in November 2005 and December 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
obtained medical records from the Social Security 
Administration.  VA has also conducted VA examinations with 
respect to the initial evaluation claims on appeal.  

The Board finds that VA need not provide an examination with 
respect to the service connection claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  There are no inservice findings, current findings, or 
any indication that the veteran's current complaints are 
related to is service.  The information and competent medical 
evidence of record (which shows no findings during or after 
service), as set forth and analyzed above, contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

In light of the foregoing, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.      



ORDER

Service connection for a right knee condition is denied.

An initial evaluation for anosmia in excess of 10 percent, 
from December 13, 1995, is denied.  

A compensable initial evaluation for anosmia, from January 
12, 1999, is denied. 

An initial evaluation for hypogeusia in excess of 10 percent, 
from December 13, 1995, is denied.

A compensable initial evaluation for hypogeusia, from January 
12, 1999, is denied.  

An initial evaluation for orthostatic hypotension in excess 
of 10 percent, from December 13, 1995, is denied.  

An initial evaluation for orthostatic hypotension in excess 
of 30 percent, from June 13, 2002, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


